Title: To Thomas Jefferson from James Monroe, 19 August 1820
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
            
               aug 19. 1820.
          A man of whom I heard you speak lately, as a gardener, to whom you had rented some land below me, called with Mr Price, some days since, to rent, a piece of my land, on my saw mill stream. Finding that he was the person of whom you spoke, I observ’d that unless, I knew, that you consider’d him at liberty, to treat with another, I could have nothing to say to him He promised to produce that evidence. To day he called again & on my asking for it, he observ’d that as I had given him no promise, he might by relinquishing his home with you, lose both objects. I told him that I would communicate with you myself, after which I would give him an answer. as he professes to be a gardener you may wish to retain him. If you do, I can easily give him an answer, that will be satisfactory to him, which I shall most willingly do, in complyance with your desire.The Emperor of Russian has instructed his ministers, at all the European courts, to make known his disapprobation, of the movment in Spain, which he calls a suite of the French revolution. The reply given at St Petersburg, to the Spanish not announcing the reestablishment of the constitution of 1812. is decidedly to that effect. In terms very distinct, tho’ sufficiently kind, he regrets the want of firmness & energy in the king of Spain, which he seems to anticipate will be productive of much mischief.with great respect & regard yoursJames Monroe